© WN Dn BPW HP

No NY WN NY NN WN WN KN ROR RRR Re ee ea a ea ee
COND OW BPW NF DO WN WD WN BR WwW NH FY OO

 

 

Case 4:18-cr-06031-EFS ECF No. 43 filed 10/02/18 PagelD.162 Page 1of 6

 

Joseph H. Harrington FILED IN THE
United States Attorney EASTERN DISTRICT OF WASHINGTON
Eastern District of Washington

Stephanie Van Marter _
Assistant United States Attorney | ee
Caitlin Baunsgard

Assistant United States Attorney

Post Office Box 1494

Spokane, WA 99210-1494

Telephone: (509) 353-2767

 

   
 

N10

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, 4:18-CR-6031-EFS
Plaintiff, SUPERSEDING INDICTMENT
VS. 21 U.S.C. §§ 841(a)(1),
(b)A)(A)(vi), 846
TAYLOR FERTIG, and Conspiracy to Distribute 400 grams
SEAN BUCK, or more of Fentanyl (Count 1)
Defendants. 21 U.S.C. § 841(a)(1), (b)(1)(C),
18 U.S.C. § 2

Distribution of Fentanyl (Count 2)

21 U.S.C. § 841(a)(1), (b)(1)(A)(v1),
18 U.S.C. § 2

Possession with the Intent to
Distribute 400 Grams or more of
Fentanyl (Count 3)

21 U.S.C. § 841(a)(1), (b)(1)(C), 18
U.S.C. § 2

Possession with the Intent to
Distribute Heroin (Count 4)

 

INDICTMENT — 1
Oo AN WN Nn BPW YN KF

oO NO NH HN Hh HN HN HK PR RR Re Re Re eRe Re eRe
CON DWN MN BW NOK ODO WN WN BW NHN KY CO

 

 

Case 4:18-cr-06031-EFS ECF No. 43 filed 10/02/18 PagelD.163 Page 2 of 6

18 U.S.C. § 924(c)(1)(A)
Possession of a Firearm in
Furtherance of Drug Trafficking
(Count 5)
21 U.S.C. § 853
Forfeiture Allegations

The Grand Jury charges:

COUNT 1
Beginning on a date unknown, but by on or about January 2017, and

continuing until on or about October 2, 2018, in the Eastern District of

Washington and elsewhere, the Defendants, TAYLOR FERTIG and SHAWN

BUCK, and other individuals, both known and unknown to the Grand Jury, did

knowingly and intentionally combine, conspire, confederate and agree together
with each other to commit the following offense against the United States, to wit:
distribution of 400 grams or more of a mixture or substance containing a
detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide
(aka Fentanyl), a Schedule I controlled substance, in violation of 21 U.S.C. §§
841(a)(1), (b)(1)(A)(v1), 846.
COUNT 2

On or about April 19, 2018, in the Eastern District of Washington, the

Defendant, TAYLOR FERTIG, did knowingly and intentionally distribute a

mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-

INDICTMENT — 2
Oo AN WD Wn BW NY

NO NO NO WN NH KN KN KN KN RHR RRR RFF Ree
CoN DWN WN BR WN KF DO WAN HD Nn BW NO KY OO

 

 

Case 4:18-cr-06031-EFS ECF No. 43 filed 10/02/18 PagelD.164 Page 3 of 6

phenylethyl)-4-piperidinyl] propanamide (aka Fentanyl), a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C § 2.
COUNT 3
On or about June 13, 2018, in the Eastern District of Washington, the
Defendant, TAYLOR FERTIG, knowingly and intentionally possessed with intent
to distribute 400 grams or more of a mixture or substance containing a detectable |
amount of N-phenyl-N-[1-(2-phenylethy!)-4-piperidinyl] propanamide (aka
Fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(A)(v1), and 18 U.S.C. § 2.
COUNT 4
On or about June 13, 2018, in the Eastern District of Washington, the
Defendant, TAYLOR FERTIG, knowingly and intentionally possessed with intent
to distribute a mixture or substance containing a detectable amount of Heroin, a
Schedule I controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)C1)(©), |
and 18 U.S.C. § 2.
COUNT 5
On or about June 13, 2018, in the Eastern District of Washington, the
Defendant, TAYLOR FERTIG, did knowingly and willfully possess firearms, to
wit: a Smith and Wesson, M & P Shield, 9 mm caliber pistol serial number
HUT3180; a Glock Model 19, 9mm caliber pistol serial number ACMT690; a Kel

Tec, Sub-2000, 9mm rifle, bearing serial number F9S35; a Ruger Model LCP, .380

INDICTMENT — 3
Oo OAaN WD A BW NY

NO wo bw HN HN HN KH KH KH RHR Ree RFR Re eRe eR
oN DN Nn BP WN YF DO WON DNA BR WN KF CO

 

 

Case 4:18-cr-06031-EFS ECF No. 43 filed 10/02/18 PagelD.165 Page 4 of 6

auto caliber pistol, serial number 371633615, in furtherance of a drug trafficking
crime for which he may be prosecuted in a court of the United States, that is,
Conspiracy to Distribute 400 grams or more of Fentanyl, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A)(v1) as charged in Count 1, all in violation of 18 U.S.C. §
924(c)(1)(A).
NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS
The allegations contained in this Superseding Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeitures.
Pursuant to 21 U.S.C. § 853, upon conviction of an offense(s) in violation of
21 U.S.C. § 841, 846, as set forth in this Superseding Indictment, the Defendants,
TAYLOR FERTIG (Counts 1 — 4) and SEAN BUCK (Count 1), shall forfeit to
the United States of America, any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such offense(s) and any
property used or intended to be used, in any manner or part, to commit or to
facilitate the commission of the offense(s), including, but not limited to:
Defendant, TAYLOR FERTIG:
U.S. CURRENCY

$12,220.00 U.S. currency, seized on June 13, 2018, by the United
States Drug Enforcement Administration.

FIREARMS

a Smith and Wesson, M & P9 Shield, 9 mm caliber pistol, bearing serial
number HUT3 180;

INDICTMENT — 4
Oo ANN Nn KB W NY

NO NO NO HN HN KN KN KN KN RRR RRR RP Rr Re eR
oN WN NW BR WN KF DO WON WBN BW NY KY CO

 

 

Case 4:18-cr-06031-EFS ECF No. 43 _ filed 10/02/18 PagelD.166 Page 5 of 6

a Glock Model 19, 9mm caliber pistol, bearing serial number ACMT690;
a Kel Tec, Sub-2000, 9mm rifle, bearing serial number F9S35; and,

a Ruger Model LCP, .380 auto caliber pistol, bearing serial number
371633615. _

If any forfeitable property, as a result of any act or omission of the
Defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided

without difficulty,
the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of
an offense in violation of 18 U.S.C. § 924 (c)(1)(A) as set forth in Count 5 of this
Indictment, Defendant TAYLOR FERTIG, shall forfeit to the United States of
America, any firearms and ammunition involved or used in the commission of the
offense, including, but not limited to the following:

FIREARMS

a Smith and Wesson, M & P9 Shield, 9 mm caliber pistol, bearing serial
number HUT3 180;

INDICTMENT — 5
Case 4:18-cr-06031-EFS ECF No. 43 _ filed 10/02/18 PagelD.167 Page 6 of 6

 

  

 

 

  
   

 

l a Glock Model 19, 9mm caliber pistol, bearing serial number ACMT690;
2
3 a Kel Tec, Sub-2000, 9mm rifle, bearing serial number F9S35; and,
4 a Ruger Model LCP, .380 auto caliber pistol, bearing serial number
5 371633615.
6 DATED this Zday of October, 2018.
7 A TRUE BIT. /
8
=)
Ig Foreperson
11
2 gtd tbdoacgle
| g7b t BArt1-7
1 Joseph H. Hatrington /
14 || United States Attorney
3
i
16a PU
i pephaye Van Marter
Assistant United States Attorney
18 Ts
19 ||. :
Ne aa
20+ Cait Baunsgard _
21 || Assistant United States Attorney
22
23
24
25
26
27
28

INDICTMENT — 6

 
